     Case 2:20-cr-00092 Document 41 Filed 01/22/21 Page 1 of 4 PageID #: 180



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 2:20-00092

ANTOINE MILLER


                       MEMORANDUM OPINION AND ORDER

        Trial of this action is currently scheduled for January 26,

2021.    However, on March 13, 2020, the President of the United

States declared a national emergency under the National

Emergencies Act, 50 U.S.C. § 1601 et seq., in light of the COVID-

19 pandemic.      The impact of the pandemic is well-documented and,

in order to lessen the spread of the disease, a number of

measures have been instituted in this court over time, including

the delay of certain criminal matters.           See General Order and

General Order # 3 entered in In Re: Court Operations Under the

Exigent Circumstances Created by the COVID-19 Pandemic, No.

2:20-mc-00052 (S.D.W. Va. March 13, 2020 and March 23, 2020)

(Johnston, C.J.).       On April 14, 2020, the earlier delay of in-

person criminal proceedings was extended through May 31, 2020.

See General Order # 5 entered in In Re: Court Operations Under

the Exigent Circumstances Created by the COVID-19 Pandemic, No.

2:20-mc-00052 (S.D.W. Va. April 14, 2020) (Johnston, C.J.)

(ordering all civil and criminal petit jury selections and trials

scheduled to commence from the date of the order through May 31,

2020 continued until further order of the court and that the time
   Case 2:20-cr-00092 Document 41 Filed 01/22/21 Page 2 of 4 PageID #: 181



period of continuances implemented by the order be excluded under

the Speedy Trial Act).      On May 22, 2020, civil and criminal petit

jury selections and trials scheduled to commence from the date of

the order through June 30, 2020 were continued until further

order of the court.     See General Order # 6 entered in In Re:

Court Operations Under the Exigent Circumstances Created by the

COVID-19 Pandemic, No. 2:20-mc-00052 (S.D.W. Va. May 22, 2020)

(Johnston, C.J.).

     On June 25, 2020, an order was entered allowing for the

resumption of jury trials effective July 1, 2020.           See General

Order # 7 entered in In Re: Court Operations Under the Exigent

Circumstances Created by the COVID-19 Pandemic, No. 2:20-mc-00052

(S.D.W. Va. June 25, 2020) (Johnston, C.J.).          However, on

September 18, 2020, due to the increased presence of COVID-19 in

the community, all civil and criminal petit jury selections and

trials were once again continued until further order of the

court.   See General Order # 9 entered in In Re: Court Operations

Under the Exigent Circumstances Created by the COVID-19 Pandemic,

No. 2:20-mc-00052 (S.D.W. Va. September 18, 2020) (Johnston,

C.J.).   In so doing, the court found that “with regard to

criminal trials, due to the Court’s reduced ability to obtain an

adequate spectrum of petit jurors and the effect of the above

public health recommendations on the availability of counsel and

Court staff to be present in the courtroom, the time period of


                                     2
   Case 2:20-cr-00092 Document 41 Filed 01/22/21 Page 3 of 4 PageID #: 182



the continuances implemented by this Order will be excluded under

the Speedy Trial Act”.      Id.   Consistent with General Order # 9,

on October 1, 2020, the court continued defendant’s trial from

October 6, 2020, to December 15, 2020.

     On December 4, 2020, General Order # 10 was entered.             See In

Re: Court Operations Under the Exigent Circumstances Created by

the COVID-19 Pandemic, No. 2:20-mc-00052 (S.D.W. Va. December 4,

2020) (Johnston, C.J.).      General Order # 10 kept the restrictions

of General Order # 9 in place, including the postponement of jury

trials, and made it necessary to continue the trial date from

December 15, 2020 to January 26, 2021.         See ECF No. 40.     General

Order # 10 remains in effect and makes a further continuance

necessary.

     In ordering the continuance of defendant's trial, the court

finds that, due to the current danger to the public health caused

by COVID-19, the ends of justice served by ordering the

continuance outweigh the best interest of the defendant and the

public in a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A).

In so finding, the court considered the factors outlined in 18

U.S.C. § 3161(h)(7)(B) and finds that a failure to order this

continuance “would be likely to make a continuation of such

proceeding impossible, or result in a miscarriage of justice.”

Id. § 3161(h)(7)(B)(i).

      Accordingly, the court hereby ORDERS as follows:


                                     3
   Case 2:20-cr-00092 Document 41 Filed 01/22/21 Page 4 of 4 PageID #: 183



     1.    Trial of this action is continued until February 23,

           2021, at 9:30 a.m., in Charleston.             Jury instructions

           and proposed voir dire are to be filed by February 16,

           2021.

     2.    Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

           this Order until the trial is excludable for purposes

           of the Speedy Trial Act.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

           IT IS SO ORDERED this 22nd day of January, 2021.

                                   ENTER:



                                    David A. Faber
                                    Senior United States District Judge




                                     4
